                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

Walter Jubber,                                          *

          Plaintiff                                     *

v.                                                      *            Civil Case No. 1:19-cv-00717-JMC

Eugene Jubber, et al.,                                  *

          Defendants                                    *

                                                 *******

                      Memorandum Granting in Part and Denying in Part Plaintiff’s
                          Motion for Attorney’s Fees and Costs (ECF No. 51)


     I.       BACKGROUND

          The underlying claim in this matter involves Defendants’ alleged failure to comply with

their support obligations pursuant to 8 U.S.C. § 1183(a) and its implementation regulations, 8

C.F.R. Part 213a, after sponsoring the immigration of Plaintiff, a family member from South Africa

to the United States. Those obligations, crystalized in Immigration Form I-864, require that the

immigration sponsor support the immigrant at 125% of poverty level (currently $21,137 per year

or $1761.42 per month) if he or she cannot do so alone, until one of five terminating events has

taken place, none of which has occurred.1 Plaintiff brought suit on March 7, 2019 claiming that

his immigration sponsors failed to so maintain him at various times since he became a lawful

permanent resident in 2015. (ECF No. 1.)




1
 These events are: (1) becoming a US citizen; (2) working (or being credited with) 40 quarters of work under the
Social Security Act; (3) termination of lawful permanent resident status accompanied by departure from the United
States; (4) after being ordered removed, seeking residence under a different I-864; or (5) death.
          Shortly after filing suit, on May 29, 2019, Plaintiff obtained a preliminary injunction from

this Court ordering Defendants to pay a fixed monthly amount of $61.42 pending the resolution of

the case based on a snapshot of Plaintiff’s financial situation at that time. (ECF No. 38). In so

doing, the Court agreed that Plaintiff had established a likelihood of ultimately prevailing on the

merits, although both past arrearages and future support obligations were strongly contested. (Id).

          On June 5, 2019, the parties presented for a settlement conference before me. Ultimately,

Defendants agreed to pay $21,250, with $9,475 earmarked to settle all claims of past liability, and

the remaining $11,750 as a “credit” against future support obligations.2 (ECF No. 52-2 at pp. 98–

109). Beyond the future support credit, the settlement agreement did not otherwise impair

Plaintiff’s ability to seek damages in the future to the extent Defendants were delinquent (i.e.,

Plaintiff was not releasing Defendants from any future I-864 support obligations). However,

Defendant would agree to apply the $11,750 credit towards those obligations, fully preserving his

ability to seek further support payments beyond that amount. (Id. at p. 101). As for attorney’s

fees and costs, the parties agreed to consent to my jurisdiction, brief the issue, and have me render

a binding determination. (Id).

    II.      LEGAL STANDARD

    Title 8 of the United States Code 1183a(c) provides for the “payment of legal fees and other

costs of collection” among the remedies for successful enforcement of I-864 obligations. See

Younis v. Farooqui, 597 F. Supp. 2d 552, 554 (D. Md. 2009) (noting sponsor “may also be liable

for legal fees and costs of collection”). The Fourth Circuit utilizes a so-called “lodestar” analysis.

McAfee v. Boczar, 738 F.3d 81, 88 (4th Cir. 2014). First, a court must arrive at the lodestar figure


2
  Ordinarily, the Court would not routinely detail settlement negotiations or a settlement agreement between the
parties. However, both sides attached their negotiations to their respective filings, and the settlement agreement
itself is not subject to a confidentiality clause.
by multiplying the number of reasonable hours expended by a reasonable hourly rate. Id. In

determining reasonableness of both hours and rate, the court must consider twelve

“reasonableness” factors.3 Id. Next, the court must subtract fees for unsuccessful claims unrelated

to successful ones. Id. Finally, the court should award some percentage of the remaining amount,

depending on the degree of success enjoyed by the plaintiff. Id.

         In this case, Plaintiff seeks a base amount of fees and costs of $45,775.31 reflecting

approximately 125 hours of work and modest costs, and a multiplier of 1.5 pursuant to the lodestar

analysis set forth above.           Defendants challenge this based on two chief arguments.                            First,

Defendants allege that Plaintiff was not forthcoming with certain financial information that might

have justified an offset to the amount sought, delaying resolution of the case. Second, Defendants

contend that the degree of success obtained by Plaintiff was minimal in comparison to what was

sought, as reflected in the preliminary injunction award of $61.42 per month. The Court begins

its analysis below.

         A. Reasonableness of Hours Expended

         When considering the total number of hours expended, the Court employs factors one, two,

and seven. In doing so, the Court finds that the roughly 125 hours are largely reasonable4 under

the circumstances, after a review of the detail provided by Plaintiff’s counsel both in terms of

individual time entries and then in the “stage of litigation” format as required by this Court’s Local



3
  These factors are: (1) the time and labor expended; (2) the novelty and difficulty of the questions raised; (3) the skill
required to properly perform the legal services rendered; (4) the attorney’s opportunity costs in pressing the instant
litigation; (5) the customary fee for like work; (6) the attorney’s expectations at the outset of the litigation; (7) the time
limitations imposed by the client or circumstances; (8) the amount in controversy and the results obtained; (9) the
experience, reputation and ability of the attorney; (10) the undesirability of the case within the legal community in
which the suit arose; (11) the nature and length of the professional relationship between attorney and client; and (12)
attorneys’ fees awards in similar cases. Robinson v. Equifax Information Serv., 560 F3d 235, 243 (4th Cir. 2009).
4
  As explained more fully below, the Court will deduct certain hours for an unsuccessful motion to strike and what
appear to be duplicative entries concerning Plaintiff’s counsel’s return trip to Seattle.
Rule, Appendix B. (ECF No. 51-2 at pp. 11 et seq). In addition to the usual tasks, i.e., investigating

the claim, researching the law and drafting initial pleadings and discovery, Plaintiff also filed a

successful preliminary injunction and participated in a successful mediation session. The “novelty

and difficulty” factor cuts both ways. On the one hand, this type of litigation is uncommon and

somewhat esoteric, which generally requires additional research by the average attorney

approaching this subject for the first time. On the other, given Counsel’s expertise in this subject

area, Counsel was in advantageous position to leverage his expertise in order to address the issues

in the case, as he has done in many previous cases. (ECF No. 51-2 at pp. 1–2 and 140). The time

entries, in the Court’s view, demonstrate that those efficiencies were obtained. As for factor

seven—urgency—it is true that the circumstances of a plaintiff arguing for monetary support might

provide urgency, but there is no showing that this particular situation was more urgent than any

other. This was partially evidenced by Judge Bredar’s award of only a modest amount of monthly

support in the preliminary injunction order, a reasonable assessment of Plaintiff’s financial

condition at that snapshot in time. (ECF No. 38).

       The Court does note that Plaintiff was unsuccessful in his motion to strike some of

Defendant’s affirmative defenses. Accordingly, the Court will deduct 5.91 hours. Additionally,

the Court notes that on June 5, 2019, Plaintiff’s counsel billed 5 hours for travel from Baltimore

back to his office in Seattle, Washington. However, he also billed 8.09 hours for that very same

travel (which included 45 minutes spent beginning the settlement agreement draft and 4.25 hours

preparing a draft of the attorney fee petition). Therefore, the Court will deduct the first 5-hour

entry as duplicative.

       Defendants’ argument as to the hours spent is that Plaintiff and his counsel’s behavior

inordinately protracted what otherwise could have been a prompt settlement of the case by masking
Plaintiff’s true financial situation (which, in turn, would have allegedly mitigated Defendants’

support obligation). This is not supported by the record. To be sure, financial information

informally exchanged between the parties pre-suit, and various affidavits and information

exchanged post-suit makes it unlikely that Plaintiff would have recovered full statutory damages

due to likely mitigation. But it is hardly uncommon in litigation that a party’s initial broad

assertions in a complaint regarding damages go unchallenged during litigation.

       Additionally, the pre-suit settlement correspondence exchanged evidences efforts by

Plaintiff’s counsel to narrow the items in dispute. Further, it included his candid acknowledgment

that Defendants’ past and present support obligations might well be mitigated by factors such as

any earnings by Plaintiff and further evidence of past material support from Defendants. Those

efforts are detailed below.

               1. Plaintiff’s counsel’s initial pre-suit letter on December 17, 2018 generally
                  asserted Defendants’ support obligation and the components that should be
                  considered in that calculation. (ECF No. 51-2 at p. 51).

               2. Defendants responded on December 27, 2018, submitting documentation
                  regarding revenues of Plaintiff’s limited liability company during 2017, one of
                  the years for which past arrearages were potentially being claimed. (ECF No.
                  54-1, pp. 1–18).

               3. Plaintiff’s counsel responded on January 4, 2019, arguing that the gross
                  revenues for Plaintiff’s company would need to be adjusted by any expenses to
                  determine whether Plaintiff had any true earnings. Further, Plaintiff’s counsel
                  asked whether similar assertions of earnings attributable to Plaintiff were being
                  made for 2018 and, if so, for Defendants to provide documentation of same.
                  Plaintiff’s counsel also invited, “a sensible conversation” as to how to calculate
                  any past support obligation, acknowledging that any such obligation would be
                  mitigated by any earnings by Plaintiffs. (ECF No. 54-1 at pp. 18-19).

               4. That same day, Defendants requested time to retain counsel in the case. (ECF
                  No. 54-1 at p. 20).

               5. Defendants’ counsel’s response, later in January, acknowledged the I-864
                  obligation generally, but contested any outstanding support liability based,
   premised in part, on allegations that Plaintiff had income from various
   sources. Thus, they demanded various financial information to evaluate the
   claim. (ECF No. 54-1 at pp. 22–27; ECF No. 51-2 at pp. 55–56).

6. Plaintiff’s counsel responded on January 30, 2019, agreeing for purposes of
   calculating past arrearages to provide tax information for 2016, 2017 and, when
   filed, 2018, along with bank account statements. (ECF No. 51-2 at pp. 62–66).
   Further, Plaintiff’s counsel broached the idea of calculating any present support
   obligation at the end of each month while settlement discussions were taking
   place by submitting documentation of Plaintiff’s income for that month as a
   credit to any support obligation for that month. Importantly, Plaintiff’s counsel
   did not deny that Plaintiff had earnings in the past that might mitigate any
   support obligation, and affirmatively stated that Plaintiff was currently earning
   money (hence the proposed procedure for paying present obligations one month
   in arrears). Similarly, Plaintiff’s counsel acknowledged that Defendants may
   well have met some of their support obligations for past arrearages, requesting
   as follows:

               To proceed with settlement negotiations, we of course will need to
               clarify [Defendants’] position as to what support they have
               provided to [Plaintiff]. He does not dispute that they have
               provided some support. We ask that they prepare a spreadsheet
               [documenting any such payments]. (Id. at p. 65).

7. On February 4, 2019, Defendants rejected any arrangement regarding present
   obligations until all financial information, for potential mitigation of past
   arrearages, was supplied. (ECF No. 51-2 at p.68).

8. That same day, Plaintiff’s counsel responded that the issue of any past
   arrearages could be dealt with by the anticipated exchange of financial
   information. However, he articulated that this issue should be decoupled from
   the present support obligations, which Plaintiff’s counsel acknowledged could
   be paid after determining any mitigation credit that might be appropriate to the
   extent of any earnings by Plaintiff for any given month. (ECF. No. 51-2 at pp.
   71–72).

9. On February 5, 2019, Plaintiff’s counsel enclosed a draft complaint,
   foreshadowed a preliminary injunction to determine an appropriate present
   support obligation while the litigation was pending, and reiterated that an
   arrangement must be agreed upon for present support obligations to avoid
   litigation. (ECF No 51-2 at pp. 74–75). Attachments included Plaintiff’s bank
   statements for his personal and business account for January, 2019. Plaintiff’s
   counsel requested a full support payment for January, but also stated, “In the
   event the parties later determine that Walter had some income for January 2019,
   we will simply credit the difference to your clients’ global settlement.” (Id. at
   p. 74).
               10. On February 14, 2019, Plaintiff’s counsel provided the following information:

                       a. Plaintiff’s travel history as documented both on his passport and the
                          Customs and Board Patrol I-94 website;
                       b. Plaintiff’s bank statements for his business and personal accounts from
                          July, 2017 forward (the date Plaintiff moved from Defendants’ home
                          and, for settlement purposes, the date being used to determine past
                          arrearages);
                       c. Tax documents for 2016 and 2017 (with 2018 promised but not yet
                          prepared);
                       d. Disclosure that Plaintiff was being provided housing, but without a
                          formal lease agreement.

               (Id. at pp. 59–60).
               11. On February 28, 2019, Defendants detailed their assessment of the financial
                   information provided, and pointed out that 2018 tax information was not yet
                   provided, nor was any bank account information for any time that Plaintiff
                   might have spent overseas during the year. Notwithstanding the potential that
                   such documents might have supported further mitigation of Defendants’
                   support obligation, Defendants proposed the following settlement:

                       a. Based on Defendants’ calculations, they asserted that they owed no past
                          support amount at all (and that their past support actually exceeded their
                          statutory obligation by $20,947);

                       b. As for future support, Defendants proposed a lump sum settlement
                          amount of $20,212.94, with Plaintiff (and his significant other) waiving
                          any future support.

                       c. Defendants agreed to pay up to $2,500 in attorney’s fees.

               12. On March 7, 2019, Plaintiff’s counsel formally rejected the offer. (ECF No.
                   54-1 at pp. 30–31). Suit was filed that same day. (ECF No. 1). Plaintiffs
                   apparently retained new counsel for the litigation. Although there was some
                   limited settlement correspondence in late April and early May of 2019, the
                   parties’ respective positions did not materially change. (ECF No. 54-1 at pp.
                   32–37; ECF No. 51-2).

       The correspondence detailed above leads the Court to three conclusions. First, establishing

the precise amount due for past support was still in flux at the time suit was filed. Still, Plaintiff’s

counsel acknowledged that Defendants might well be entitled to some credit against their past

support and future support obligations based both on wages earned by Plaintiff and material
support provided by Defendants. Some efforts were made to provide documentation towards that

determination (and requesting documentation from Defendants verifying support they contend

they provided).

       Second, Plaintiff’s counsel acknowledged that Plaintiff had some earnings during the

disputed period, and presently, and attempted to quantify those. Plaintiff’s counsel recognized that

Plaintiff was presently in housing provided by an acquaintance (from which Defendants ultimately

argued a further credit was justified). Plaintiff’s counsel provided a reasonable framework for

determining present support obligations: providing documentation of Plaintiff’s salary each month

and then having Defendants pay any shortfall.

       Finally, Defendants communicated their suspicions that they might be due further credits,

but nonetheless communicated a settlement offer consisting of no money for past support, rather

only a lump sum of $20,947 for future support (with a waiver of all additional future claims for

support). This offer was ultimately rejected.

       At the end of their pre-suit discussions, the parties were at a crossroads: (1) spend more

time and effort attempting to further quantify the precise amounts owed (with the accompanying

fees and costs attendant to that effort); or (2) forego further mathematical precision and mutually

agree to a compromise. Neither choice was unreasonable based an analysis of the correspondence

above. Thus, the Court finds no bad faith or delay by either side in these initial efforts that would

undercut the reasonableness of the number of hours claimed.

       Having reached an impasse, the parties proceeded with the litigation. Because Defendants

resisted any voluntary agreement regarding payment of support while suit was pending, it was not

unreasonable for Plaintiff to seek a preliminary injunction, an effort that was ultimately successful.
Defendants make much of the fact that in his Preliminary Injunction ruling, Judge Bredar found

that Defendants were largely meeting their support obligation in light of Plaintiff’s earnings at that

time, coupled with an offset for the below-market housing and utilities that Plaintiff was

receiving.5 Further, Defendants attempted to undermine Plaintiff’s credibility at the hearing on

that motion by, inter alia, pointing out inconsistencies between Plaintiff’s initial declaration in

support of his motion and a supplemental declaration. Defendants extrapolate from that finding,

based on a snapshot of the disputed period, that their support obligation could never have been

more than that, making all of Plaintiff’s negotiating positions and claims to the contrary

disingenuous. The Court disagrees.

         Judge Bredar’s assessment found that based on present income of about $100/month in odd

jobs, $800 in “under the table” pay, and a housing/utility offset of another $800, an award of

$61.42/month would preserve the status quo pending the outcome at trial. It in no way established

that, for example, in 2017 or 2018, Plaintiff’s situation was the same. While it certainly would not

have precluded Defendants from arguing that Plaintiff’s inconsistencies and present income

determination should preclude an award of damages at trial, it similarly would not have precluded

Plaintiff from presenting his own evidence at trial that his current situation was precarious and

unsustainable. Thus, the parties were again at a crossroads: spend more time and effort pursuing

these respective lines of argument, or again attempt a compromise, using whatever leverage either

possessed to try and extract favorable terms from the other. As before, neither choice would have

been unreasonable, but they are mutually exclusive.




5
 Plaintiff disputes the propriety of this offset, but the ultimate settlement negated further pursuit of that issue by
way of a Motion for Reconsideration.
       The parties re-initiated settlement discussions within days of that May 30, 2019 decision.

This resulted in a full and final settlement at the Court-mediated settlement conference on June 5,

2019, less than three months after suit was filed, ultimately memorialized in a fully-executed

written settlement agreement on June 10, 2019. Presumably, in agreeing to settle, the parties

assessed their respective arguments, the chances that those arguments would be successful in

continued litigation/trial, and the cost of advancing those arguments, and found compromise to be

the better choice. Accordingly, the Court does find any behavior on behalf of Plaintiff (or

Plaintiff’s counsel) that would lead it to reduce fees on such basis beyond the adjustments the

Court noted above.

       B. Reasonableness of Rates

       In assessing the reasonableness of the rates charged per hour factors three, four, five, six,

nine, eleven, and twelve are potentially relevant. In considering the skill required for this type of

case, as noted, this is an esoteric area of the law with not many reported decisions, such that finding

a lawyer with the requisite skill and experience would be relatively difficult. Similarly, the

experience, reputation and ability factor is easily met when considering Plaintiffs’ counsels’

affidavit (ECF No. 51-2 at pp. 1–9), C.V.s (Id. at 120–34), and testimony from other lawyers (Id.

at 140). Because of the relative rarity of these cases, a “customary fee” is difficult to establish,

although the Court is generally assisted by its own fee schedule found in Appendix B of the Local

Rules. Similarly, there is not enough of a database to establish “awards in similar cases” to a great

degree. Counsel’s expectations regarding outcome are addressed in Counsel’s affidavit—while

establishing the statutory duty is relatively predictable—it is not uncommon to be successful on

the merits yet be met with a defendant with little or no ability to satisfy a judgment or claim for

fees. (Id. at pp. 8–9). The Court does not regard the “preclusion of other employment” or “length
of relationship between attorney and client” as particularly relevant in this analysis. While it is

true, as counsel argues, that representing plaintiffs likely limits—and may even exclude—

representing defendants in similar litigation (ECF No. 51-1 at pp. 14–15), that is a business choice

that counsel has made. As for length of relationship, Plaintiff hired counsel specifically to pursue

this claim with no prior history, and this particular matter was concluded within six months of the

pre-suit demand.

       Mr. McLawsen’s rate of $400 per hour exceeds this Court’s range for someone of his

experience (ten years). This Court’s Local Rule, Appendix B, sets forth that for a lawyer with 9–

14 years of experience the approved rate is between $225 and $350 per hour. Though Mr.

McLawsen’s level of experience falls towards the lower end of that range, his subject matter

expertise is extensive, and no doubt resulted in efficiencies, as seen in the number of total hours

expended in this case. The Court’s above analysis of the twelve “reasonableness” factors also

justifies an award in the upper end of the range. As a result, the Court will approve a rate at the

top of that range–$350 per hour for Mr. McLawsen. (His co-counsel’s rate is in accordance with

Appendix B and will not be adjusted).

       C. Degree of Success Obtained

       This brings the Court to the most important factor—the degree of success obtained—that

will guide its analysis as to whether an upward or downward adjustment to the lodestar is justified.

McAfee 738 F.3d at 88–9 (citing Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542 (2010)).

       Defendants point to the relatively small monthly amount of $61.42 ordered by Judge

Bredar as part of the preliminary injunction as the measuring rod for “success” by which Plaintiff’s

fee petition should be judged. As the Court noted above, however, if this amount fairly captured

the monthly deficit at the time of the preliminary injunction hearing in May of 2019, it did not take
into account any past arrearages nor any anticipated change in Plaintiff’s financial situation going

forward, which Plaintiff characterized as precarious for various reasons.6 Plaintiff’s claims

consisted both of past amounts due and potential future liability, neither of which Judge Bredar

addressed conclusively.

        Defendants’ assertion that informal discovery and investigation undermined some of

Plaintiff’s claims regarding his past and current financial status might well have had some impact

on Plaintiff’s ability to recover damages at trial. But it also might have been the case that Plaintiff

would lose his job and housing during the course of litigation, or that Plaintiff would convince the

Court to reconsider its imputation of housing/utilities, entitling him to a much bigger monthly

award at trial. But the parties elected not to engage in full discovery and not to go to trial. Instead,

the parties voluntarily negotiated a settlement, presumably after considering these arguments and

the relative strengths and weaknesses of their respective cases should they elect to continue the

litigation. In the Court’s view, Plaintiff’s results cannot be subject to the speculation of what might

have happened should litigation have continued, but instead must be assessed on the relief Plaintiff

ultimately obtained in the settlement process.

        Using that measuring rod, it is clear the Plaintiff achieved reasonable success. Defendants

assert that the settlement amount of $21,225 was not materially more than the $20,212.94

Defendants offered on February 28, 2019. It must be remembered, however, that Defendants’

February 28 proposal offered no money for past support due, and that the settlement offer of

$20,212.94 was a one-time lump sum payment cutting off any future support obligation (i.e., a



6
 For example, Plaintiff argues that his employment in 2019 at the time of the injunction consisted of odd jobs and
“under the table” maintenance work, and his housing was based on the temporary largesse of a co-worker, which was
anticipated to end shortly. Also, Plaintiff was of an advanced age, making it potentially less likely that he would
continue to be able to perform this type of work indefinitely.
waiver by Plaintiff of any future support). In the settlement Plaintiff ultimately obtained $9,475

was allocated for past amounts due, and the remaining $11,750 was to be credited against future

support obligations, which Plaintiff was free to pursue. (ECF No. 51-2 at p. 101). In other words,

although Defendants were granted a limited credit for future support payments, Plaintiff otherwise

completely preserved his ability to seek that support into the future. Plaintiff made the reasoned

decision to put a meaningful sum in his pocket today by presently foregoing (yet preserving for

the future) potential payments for future support (less the small credit of $11,750 against such

future obligations). Further, although the amount of the preliminary injunction was nominal,

Plaintiff established useful precedent for future plaintiffs litigating similar claims.7

         In sum, while the balance of factors does not favor an enhancement, they do support the

fees and costs claimed, subject only to the following adjustments:

         a. A deduction of 10.91 hours for the lack of success of the Motion to Strike and what
            appears to be a duplicative entry of travel time on June 5;

         b. A reduction in Mr. McLawsen’s rate from $400 per hour to $350 per hour.

         The Court Orders Plaintiff’s counsel to recalculate the fees sought accordingly, with the

recalculated fee bill submitted to the Court and Defendants. Once the bill is so submitted the

recalculated fees and the costs should be paid within 60 days, unless Plaintiff and Defendants

mutually agree to an alternative payment schedule.




Date: September 9, 2019                                                   /s/
                                                              J. Mark Coulson
                                                              United States Magistrate Judge


7
 Plaintiff’s counsel, whose practice is exclusively limited to I-864 litigation, maintains that this is the first preliminary
injunction obtained in any such case. (ECF No. 51-1 at p. 13). The Court has not performed its own search to verify
this but has no reason to doubt Plaintiff’s counsel’s statement given his extensive experience in this area of law and
his national practice.
